Exhibit 10.33
November 5, 2008
 
Shire Pharmaceuticals Ireland Limited
5 Riverwalk, Citywest Business Campus
Dublin 2, Ireland

          Re:   Termination of Project for Development of Amphetamine
Transdermal Delivery System

Ladies and Gentlemen:
     Reference is made to (1) the Letter Agreement dated as of June 15, 2004, by
and between Noven Pharmaceuticals, Inc. (“Noven”) and Shire US Inc. (“Shire
US”), relating to the Development of the Amphetamine Transdermal Delivery System
(the “2004 Agreement”), which agreement was assigned by Shire US to, and assumed
by, its affiliate Shire Pharmaceuticals Ireland Limited (“Shire Ireland” and,
collectively with Shire US, “Shire”); (2) the Letter Agreement dated as of
May 4, 2007, by and between Noven and Shire Ireland, which supplemented and
amended the 2004 Agreement (the “2007 Agreement”); and (3) the Letter Agreement
dated as of June 4, 2007, by and between Noven and Shire Ireland, which further
amended the 2004 Agreement, and pursuant to which Shire Ireland exercised its
“Buy-Back Right” granted under the 2007 Agreement (the “Buy-Back Agreement”).
The 2004 Agreement, the 2007 Agreement and the Buy-Back Agreement are referred
to herein collectively as the “ATS Agreements.”
     Pursuant to the 2004 Agreement, Noven and Shire Ireland agreed to work
together on a project (the “Project”) to develop an Amphetamine Transdermal
Delivery System (the “Product”). Shire Ireland has notified Noven of its
decision not to develop or commercialize the Product and its election to
terminate the Project and the ATS Agreements. This letter agreement (this
“Agreement”) confirms the agreement of Noven and Shire Ireland with respect to
the termination of the Project.
     In consideration of the mutual covenants and agreements of the parties
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Noven and Shire Ireland hereby agree as follows:
     1. Capitalized Terms. Capitalized terms used and not defined in this
Agreement shall have the meanings set forth in the 2004 Agreement, except where
amended by the 2007 Agreement or the Buy-Back Agreement.





--------------------------------------------------------------------------------



 



Shire Pharmaceuticals Ireland Limited
November 3, 2008
Page 2 of 5
 
     2. Termination of Project; Effect of Termination. The Project is hereby
terminated, effective as of the date of this Agreement. The parties acknowledge
and agree that the Project has been terminated by Shire Ireland without cause
pursuant to Section 7 of the 2004 Agreement. It is acknowledged and agreed that
each of the ATS Agreements shall be of no further force or effect from and after
the date of this Agreement, and that neither Noven nor Shire Ireland shall have
any further right, interest, liability or obligation with respect to the
Project, under the ATS Agreements or otherwise, from and after the date of this
Agreement, except as provided in Paragraph 3 below and except that
(i) Sections 10, 11, 13 and 14 of the 2004 Agreement shall survive termination
of the Project and shall remain in full force and effect in accordance with
their terms, (ii) the provisions of this Agreement and the rights and
obligations of the parties hereunder shall remain in full force and effect, and
(iii) any payment or similar liabilities or obligations currently owed or
payable under the ATS Agreements as of the date of this Agreement shall survive
termination of the ATS Agreements and shall remain owed and payable in
accordance with their terms. The parties agree that neither party has any claims
or causes of action under the ATS Agreements arising prior to the date of this
Agreement. For the avoidance of doubt, the parties agree that except as
specifically set forth herein, all payment obligations under the ATS Agreements
have been paid in full.
     3. Confidentiality. The confidentiality provisions of Section 8 of the 2004
Agreement shall remain in full force and effect. However, the non-compete
obligations set forth in the second sentence of Section 8 of the 2004 Agreement
are terminated and have no further force or effect.
     4. Noven Arising Intellectual Property. All information, data, inventions,
improvements, know-how, technology and intellectual property learned, made,
conceived or developed by either Noven or Shire, whether alone or jointly with
the other, in developing the Product during the term of the Project, including
any patent applications, patents or similar registrations obtained thereon
(collectively “Arising Intellectual Property”) that relates solely to
transdermal delivery systems and pharmaceutical compositions (whether or not
related to amphetamines), including pharmacokinetic and clinical data and the
like generated therefrom, packaging technology, manufacturing processes, and the
like, for use to deliver or manufacture drugs, including amphetamines, is the
sole property of Noven (collectively, the “Noven Arising Intellectual
Property”). Shire Ireland shall provide reasonable cooperation by executing any
documents necessary to transfer to Noven title in and to the Noven Arising
Intellectual Property. Upon execution of this Agreement, Shire shall promptly
transfer the IND for the d-l Product, and, for a period of six months following
the date hereof, shall transfer any other information, data, records and
evidence of any Noven Arising Intellectual Property in the possession of Shire
Ireland or any of its affiliates (including without limitation results of
clinical trials) reasonably requested by Noven, to Noven and shall provide
appropriate regulatory notices to Noven. Upon the expiration of such six month
period and upon the written request of Noven, Shire shall destroy all
information, data, records and evidence of any Noven Arising Intellectual
Property in whatever form, which destruction shall promptly be certified in
writing by Shire to Noven.





--------------------------------------------------------------------------------



 



Shire Pharmaceuticals Ireland Limited
November 3, 2008
Page 3 of 5
 
     5. Shire Arising Intellectual Property. All Arising Intellectual Property
that relates solely to amphetamine drugs themselves and their pharmaceutical
treatments, indications and uses, is the sole property of Shire Ireland
(collectively, the “Shire Arising Intellectual Property”). For the avoidance of
doubt, it is acknowledged and agreed that the term “use” as used in the
foregoing sentence does not include the incorporation of a drug or other
substance into a transdermal delivery platform. Noven shall provide reasonable
cooperation by executing any documents necessary to transfer to Shire Ireland
title in and to the Shire Arising Intellectual Property.
     6. For the avoidance of doubt, the parties acknowledge and agree that
nothing herein shall restrict: (i) Shire’s ability to develop or commercialize
an amphetamine transdermal delivery system in the future, provided that such
product does not incorporate or use any Noven Intellectual Property, including
any Noven Arising Intellectual Property; and (ii) Noven’s ability to develop or
commercialize a d-amphetamine Product, including the d-amphetamine Product
developed as part of the Project, subject to Noven’s royalty obligations under
Section 7 of this agreement.
     7. Commercialization of Noven Amphetamine Product. Noven may elect to
develop and commercialize the Product or another amphetamine product that
incorporates Noven Arising Intellectual Property and/or Shire Arising
Intellectual Property, including Shire’s clinical trial data and/or regulatory
filings (a “Noven Amphetamine Product”); provided that Noven shall only use
Shire Arising Intellectual Property in the area of transdermal delivery. In such
event, Noven shall compensate Shire Ireland out of Noven’s proceeds from the
commercialization of a Noven Amphetamine Product by paying to Shire Ireland a 1%
royalty on the Net Sales (as defined below) of such Noven Amphetamine Product
for the commercial life of the product. For purposes of this Agreement, the term
“Net Sales” shall mean, for any period of determination, the amount actually
received by Noven from the commercialization of the Noven Amphetamine Product
during such period, after deducting (i) discounts actually allowed, (ii) credits
actually allowed for claims, allowances or returned products, (iii) rebates and
administrative or services fees actually paid, (iv) prepaid freight, (v) sales
taxes, value added taxes, duties and other governmental charges or rebates
actually paid in connection with the sale (but excluding income taxes), to the
extent not reimbursed, and (vi) amounts repaid or credited for uncollectible
amounts on previously sold product. For the avoidance of doubt, Net Sales will
include any product approval milestones, sales milestones and royalty payments
paid to Noven by a third party, but will not include any development milestones
or similar payments that Noven may receive prior to product approval.
     8. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of Delaware, without giving effect
to the conflict of law principles thereof.
     9. Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or in the aggregate, shall bear the signatures
of the duly authorized representatives of each of the parties hereto. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original as against the party whose signature appears thereon, but all
of which taken together shall constitute one and the same instrument. Facsimile
signatures of the authorized signatories of the parties shall constitute due
execution and delivery of this Agreement.





--------------------------------------------------------------------------------



 



Shire Pharmaceuticals Ireland Limited
November 3, 2008
Page 4 of 5
 
     10. Amendment. The terms of this Agreement shall not be amended, modified,
varied or supplemented, except in writing signed by the duly authorized
representatives of the parties.
     11. Assignment. No party shall have a right to assign this Agreement or
delegate any of its rights, interests, duties or obligations hereunder without
the prior written consent of the other party (which consent may be granted or
withheld in such party’s sole discretion); provided however that any party may
assign this Agreement to any of its affiliates without the prior written consent
of the other party; and provided further that no assignment of this Agreement
shall relieve the assignor of any of its obligations or liabilities under this
Agreement. Notwithstanding the foregoing, either party may assign this Agreement
without the other party’s prior written consent in connection with the transfer
or sale of all or substantially all of its assets or business or its merger or
consolidation with another person upon written notice to the other party. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their successors and permitted assigns. For the avoidance of doubt, it is
acknowledged and agreed that there shall be no restriction upon Noven’s ability
to assign, license or transfer any Noven Amphetamine Product or Noven Arising
Intellectual Property to any person or entity, and that no consent or approval
of Shire Ireland or any of its affiliates shall be required in connection with
any such assignment, license or transfer.
     12. Severability. If any provision of this Agreement shall be found by any
court or administrative body of competent jurisdiction to be invalid or
unenforceable, the invalidity or unenforceability of that provision shall not
affect the other provisions of this Agreement and all provisions hereof not
affected by the invalidity or unenforceability shall remain in full force and
effect.
     13. Entire Agreement; Conflicts. This Agreement, together with the ATS
Agreements, represents the entire agreement between the parties relating to the
subject matter hereof. In the event of any conflict between any provision of
this Agreement and any of the ATS Agreements, this Agreement shall control.
[Signatures on Following Page]





--------------------------------------------------------------------------------



 



Shire Pharmaceuticals Ireland Limited
November 3, 2008
Page 5 of 5
 
     If you are in agreement with the terms and conditions set forth herein,
please so indicate by signing where indicated below and return an executed copy
to me.

            Sincerely,


NOVEN PHARMACEUTICALS, INC.
      By:   /s/ Jeffrey F. Eisenberg         Name:   Jeffrey F. Eisenberg       
Title:   Executive Vice President     

Acknowledged and Agreed this
5th day of November 2008 by
SHIRE PHARMACEUTICALS IRELAND LIMITED

              By:   /s/ Michael Gaboy       Name:   Michael Gaboy      Title:  
Director     

